DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Status of Claims
This is a Non-Final Rejection office action  in response to Request for Continued Examination (RCE) for application Serial No. 19/541,739 filed on 10/20/2022. Claims 1-17, 19, 20, and 22  have been examined and fully considered. 
Claim(s) 1, 14, 16, 19, and 20 are currently amended. 
Claim(s) 18 and 21 stand cancelled without prejudice.
Claim 22 is newly added. 
Claim(s) 1-17, 19, 20, and 22 are currently pending in Instant Application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/20/2022, with respect to the rejection(s) of claim(s) 1, 14, 16, 19, and 20  under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Di Cairano et al. (US 2019/0391580).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 13-16, 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Cairano et al., hereinafter referred to as "DI Cairano" (US 2019/0391580).
Regarding claim 1,  Di Cairano discloses an autonomous vehicle (see at least Paragraph [0060]: “For example, FIG. 1 shows a schematic of a vehicle 101 including a control unit 102 employing principles of some embodiments of the present disclosure. As used herein, the vehicle 101 can be any type of wheeled vehicle, such as a passenger car, bus, or rover. Also, the vehicle 101 can be an autonomous or semi-autonomous vehicle. For example, some embodiments control the motion of the vehicle 101”), comprising: 
	one or more processors (see at least Paragraph [0067]: “processor 201”; and 
	one or more non-transitory computer-readable media that store (see at least Paragraph [0067]: “It is possible that the processor 201 can include multiple computational devices, e.g., microprocessors. Similarly, the memory 202 can be any logical memory and/or non-transitory computer readable storage medium capable of storing information”): 
	a machine-learned motion planning model (see at least Paragraph [0104]: “in the first section 211 of the memory 202, a first model of the vehicle motion and a second model of the vehicle motion are stored, to be used in the decision making 303 and in Planning and Control 304”; [0110]: “the Motion Planning sub-module 304 to compute the vehicle trajectory that actually achieves the goal determined by Decision Making 303. Since the trajectory computed by the Motion Planning sub-module 304 must actually be executed by the vehicle in order to achieve the goal, the model of vehicle motion used by the Motion Planning sub-module 304 needs to be more precise, and hence has higher order, more parameters and possibly more complicated equations. However, since the prediction of the Motion Planning sub-module 304 is usually shorter than the one of the decision making, the higher order model is still feasible in terms of computations required”; [0114]: “the decision and planning algorithms operating on the models”) configured to receive sensor data and map data associated with an environment external to an autonomous vehicle and process the sensor data and the map data to generate a target trajectory for the autonomous vehicle (see at least Paragraph [0067]: “The computations performed by the processor 201 are commanded by the program stored in the second section of the memory 212, and use the vehicle information stored in the first section of the memory 211, the information about the map stored in the second section of the memory 213, the information about the vehicle 101 obtained from the sensors 105, the information of the environment 203 obtained from the sensors 104a, 104b. The computation of the processor 201 results in commands 204 that change the motion of the vehicle”), the machine-learned motion planning model (see at least Paragraph [0072]: “The Planning and Control module 303 receives the current intermediate goal and possibly additional parameters for adjusting its computation to the current intermediate goal from the Decision Making module 302, and performs its computation. The planning and control module may inform the decision making module of the achievement of the current intermediate goal, or the impossibility of achieving the current intermediate goal. The goals provided by the Decision Maker should be achievable by the Planning and Control module, according to the current traffic conditions and vehicle conditions, should ensure that the sequence of intermediate goals allows to be interconnected, i.e., the planner can switch from one goal to the next one, and achieving all intermediate goals results in achieving the overall goal, i.e., reaching the final position”) configured to:		
	receive the sensor data and the map data (see at least Paragraph [0073]: “the Decision Making module 302 of FIG. 3 processes the information from Routing 301 using the map stored in the third section of the memory 213 of FIG. 2 to produce a sequence of goals, and, using information from sensors and communication 104a, 104b selects one or more alternative current goals to provide to the Planning and Control module 303 of FIG. 3, which uses those goals to determine and execute the current trajectory”) and to generate a cost volume including data indicative of a plurality of costs (see at least Paragraph [0186]: “Several different motions that lead to the target region 1840a can be computed, and the cost function determines which motion to select”) associated with a plurality of locations in the environment external to the autonomous vehicle that the autonomous vehicle may occupy within a planning horizon (see at least Paragraphs [0076]: “FIG. 6 illustrates a description of the  optional intermediate goals as used in some embodiments of the present disclosure in the exemplary traffic scene in FIG. 4. Besides specific intermediate goals, there are a number of intermediate goals that are optional. For instance, in FIG. 6 trajectories 603 and 604 both reach the specific intermediate goal 503, yet trajectory 603 has intermediate goals 606 and 607 that prompt 2 lane changes, while trajectory 604 does not” and [0077]: “FIG. 7 illustrates a description of the construction of the goal graph from specific goals as used in some embodiments of the present disclosure in the exemplary traffic scene in FIG. 4. For example, in order to select the intermediate goals, the Decision Making module constructs a goal graph as described starting from FIG. 7. First, the sequence of road segments determined from the Routing 301 of FIG. 3 are placed into the graph including initial position 701 and final position 702, for instance by including as graph nodes the goals 703, 704, 705 of traversing intersections and the lanes from which the vehicle must merge out 706 and into which the vehicle must merge in 707. For instance, 703 indicates that the intersection I1 is to be reached and a left tum must be taken, 704 indicates that the intersection I3 is to be reached and a right tum must be taken, 705 indicates that the intersection 14 is to be reached and the vehicle must proceed straight”), the cost volume descriptive of the plurality of costs (see at least Paragraph [0093]: “Upon receiving one or more current goals, the motion planning sub-module 304 within the planning and control module 303 of FIG. 3 attempts to compute a trajectory for each goal and selects the current best trajectory among all those that are successfully computed, according to a numerical value determined by a cost function including at least one specified criterion”) over a plurality of timesteps (see at least Paragraph [0071]: “there are a number of positions and orientations that the vehicle should achieve on the travel from its initial point to its destination”; [0100]: “In vehicle model (1), tis a time step index, that is, a counter of sampling periods, each of duration Ts” and [0191]: “the cost function is chosen as J=T, where Tis the time of the motion to reach the goal 1711 from initial state”):
	select a target trajectory for the autonomous vehicle from a plurality of potential trajectories (see at least Paragraphs [0088]: “There are multiple paths in the graph that go from the initial node 701 to the final node 702, such as 901, 902, referring to FIG. 9. Decision Making 302 of FIG. 3 selects the actual path by selecting the sequence of intermediate goals”; and [0186]: “To illustrate, the motion 1860a stays close to the desired motion, whereas motion 1870a signifies the importance of maintaining small steering inputs. Several different motions that lead to the target region 1840a can be computed, and the cost function determines which motion to select”) based on a comparison of the plurality of potential trajectories using the cost volume (see at least Paragraphs [0093]: “Upon receiving one or more current goals, the Motion Planning sub-module 304 within the Planning and Control module 303 of FIG. 3 attempts to compute a trajectory for each goal and selects the current best trajectory among all those that are successfully computed, according to a numerical value determined by a cost function including at least one specified criterion”; [0193]: “FIG. 17H shows a block diagram for selecting trajectory 1750c of the vehicle, according to one embodiment of the present disclosure. All motions that have reached the goal 1711 are checked 1741h according to their cost function, the motion resulting in best cost is determined 1742h” and [0094]: “Then Decision Making issues the goals 801, 802 to Motion Planning sub-module, which computes trajectories 1301, 1302 corresponding to modes 801, 802, respectively. Since both two trajectories are computed, the Path Planning module compares them. For instance, it evaluates that 1301 reaches further head on the current road segment, but 1302 is already in the position required for the upcoming left tum. Thus, for instance trajectory 1302 is chosen”)by, for a respective potential trajectory corresponding to waypoints respectively associated with the plurality of timesteps (see at least Paragraph [0101]: “In vehicle model (1), tis a time step index, that is, a counter of sampling periods, each of duration T5 Vehicle model inputs are divided into control inputs u and disturbance inputs d. The control inputs u are quantities that can be chosen from a control algorithm and actuated through appropriate actuators, such as acceleration, torque, steering angle and angular rate, and that modify the behavior of the vehicle. The disturbance inputs d are quantities that depend on the environment surrounding the vehicle, such as road grade, friction, wind force, and hence cannot be chosen by the control algorithm, but still affect the future behavior of the vehicle. A vehicle model state x is a set of quantities, such as position and velocity vectors, angular orientations, and angular rates, such that the knowledge of the state at the beginning of a time interval, together with the knowledge of inputs to the vehicle model during the time interval, entirely and uniquely describes the evolution of the vehicle model state during such time interval”), indexing the cost volume using the waypoints and the plurality of timesteps to obtain a trajectory score (see at least Paragraphs [0164]: “The method can be implemented using a processor of the vehicle. The method determines 1710 a goal region 1711 from the set 1709 of goal regions determined from the decision making module 302. Then, using a second model of motion of vehicle 1715 stored in memory and constraints 1717 on the motion of the vehicle, the method determines 1720 a good trajectory and a set of control inputs 172, which when applied to the model of motion of the vehicle 1715 leads to a trajectory 1721 reaching the goal region while satisfying constraints 1717 on the motion of the vehicle” and  [0191]: “The motion-planning system 304 selects a motion subject to minimizing a cost function J(x, u, ay)=j(x(T),u(T), ay(t))+f0 rg(x(t),u(t),ay(t))dt and satisfying constraints on the movement of the vehicle”); and 
	instructions that are executable by the one or more processors to cause the one or more processors to perform operations (see at least Paragraphs [0062]: “processor 201 connected to a memory 202, e.g., a non-transitory computer readable medium. In some implementations, the memory 202 includes a first section 211 for storing information about the vehicle and a second section 212 for storing a program for controlling the vehicle, a third section 213 for storing driving map data” and [0097]), the operations comprising: obtaining the sensor data and the map data (see at least Paragraph [0061]: “The vehicle can be equipped with a transceiver 107 enabling communication capabilities of the controller 102 through wireless communication channels via an input interface 108. The vehicle can also include one or more other sensors 104a, 104b to sense the surrounding environment. Examples of the sensors 104a, 104b can include distance range finders, radars, lidars, and cameras. Alternatively, information about the surrounding environment can be received through the transceiver 107. The vehicle is equipped with map database system that stores information about the road in the area where the vehicle operates, or it can access map information stored remotely through the transceiver 107”); and processing the sensor data and the map data with the machine-learned motion planning model to receive the target trajectory as an output of the machine-learned motion planning model (see at least Paragraph [0067]: “The computations performed by the processor 201 are commanded by the program stored in the second section of the memory 212, and use the vehicle information stored in the first section of the memory 211, the information about the map stored in the second section of the memory 213, the information about the vehicle 101 obtained from the sensors 105, the information of the environment 203 obtained from the sensors 104a, 104b. The computation of the processor 201 results in commands 204 that change the motion of the vehicle.”).
***Di Cairano does not explicit teach a cost volume, however,  a “cost function” discloses in the reference is interpreted to the “cost function” that is relative to the respective trajectories*** 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify Di Cairano. One of ordinary skill in the art would have been motivated to make this modification in order to convey it is to be understood that various other adaptations and modifications can be made within the spirit and scope to achieve similar results.
Regarding claim 13, Di Cairano discloses the autonomous vehicle of claim 1.  Di Cairano further discloses the operations further comprise generating one or more vehicle control signals for the autonomous vehicle based at least in part on the target trajectory (see at least Paragraph [0069]: “The Routing module can be implemented by a known Car Navigation system. The Vehicle Control sub-module 305 determines commands of the vehicle actuators, such as steering, acceleration, deceleration, that modify the vehicle behavior so that the vehicle achieves an actual trajectory as close as possible to the current best trajectory. The commands to the vehicle actuators are then received by the Actuator Control sub-module 306 that modifies the control signals to the actuators, such as electric motor voltage, throttle opening, brake pads pressure, to achieve the desired vehicle commands”)
Regarding claim 14, Di Cairano discloses the autonomous vehicle of claim 1. Di Cairano further discloses wherein selecting the target trajectory for the autonomous vehicle from the plurality of potential trajectories based on the comparison of the plurality of potential trajectories using the cost volume comprises: comparing a plurality of trajectory scores respectively associated with the plurality of potential trajectories (see at least Paragraph [0094]: “Then Decision Making issues the goals 801, 802 to Motion Planning sub-module, which computes trajectories 1301, 1302 corresponding to modes 801, 802, respectively. Since both two trajectories are computed, the Path Planning module compares them. For instance, it evaluates that 1301 reaches further head on the current road segment, but 1302 is already in the position required for the upcoming left tum. Thus, for instance trajectory 1302 is chosen”; [0157]: “The motion  planning module 304 determines trajectories to at least one of the goals given by the decision making module 302, and compares the trajectories reaching the goal according to a cost function”; [0159]: “In some embodiments, the motion planning module 304 determines trajectories that reach each of the alternative goals from the decision module 302 and compare them in terms of performance to the driving requirements. However, some embodiments realize that it sometimes can be computationally prohibitive to exhaustively test all possible goals”). 
Regarding clam 15, Di Cairano discloses the autonomous vehicle of claim 1. Di Cairano discloses wherein the machine-learned motion planning model is configured to select the target trajectory by optimizing at least one of the plurality of potential trajectories for the autonomous vehicle based at least in part on the cost volume (see at least Paragraph [0186]: “the motion is computed by; first determining several motions from initial state to target state according to the probabilities of being a good motion; second, optimizing a deterministic cost function that combines deviations from a nominal motion and other measures of performance”). 
Regarding claim 16, recites analogous limitations that are present in claim 1, therefore claim 16 would be rejected for the similar reasons above.
Regarding claim 19, recites analogous limitations that are present in claim(s) 1 and 16, therefore claim 19 would be rejected for the similar reasons above. 
Regarding claim 20, recites analogous limitations that are present in claim(s) 13 and 14, therefore claim 20 would be rejected for the similar reasons above.
Regarding claim 22. Di Cairano discloses the autonomous vehicle of claim 1. Di Cairano discloses further wherein the cost volume comprises precomputed scores for the plurality of locations at the plurality of timesteps (see at least Paragraphs [0101]: “In vehicle model (1), tis a time step index, that is, a counter of sampling periods, each of duration Ts  Vehicle model inputs are divided into control inputs u and disturbance inputs d. The control inputs u are quantities that can be chosen from a control algorithm and actuated through appropriate actuators, such as acceleration, torque, steering angle and angular rate, and that modify the behavior of the vehicle”; and “the cost function is chosen as J=T, where T is the time of the motion to reach the goal 1711 from initial state. Yet another embodiment uses g=k1 li.1\+k2 li. v, where ti.I\and li.v are the differences in steering and velocity between two consecutive time steps, respectively, and vice versa”).
Claim(s) 2, 3, 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Cairano in view of Muller et al., hereinafter, referred to as "Muller" (US 2019/0384303; previously recorded).
Regarding claim 2, Di Cairano discloses the autonomous vehicle of claim 1 Di Cairano does not explicitly teach wherein the machine-learned motion planning model comprises one or more first convolutional network layers that are configured to: 
	generate one or more intermediate representations associated with at least one of an object detection or an objection prediction based at least in part on the sensor data and the map data.
	However in the same field of endeavor, Muller further teaches 
	wherein the machine-learned motion planning model comprises one or more first convolutional network layers (see at least Paragraph [0056]: “The image data 104 may be input into a convolutional layer(s) 122 of the CNN 108A (e.g., convolutional layer 122A). The convolutional stream 120 may include any number of layers 122, such as the layers 122A-122C”) that are configured to: generate one or more intermediate representations associated with at least one of an object detection (see at least Paragraph [0142]: “The DLA(s) may quickly and efficiently execute neural networks, especially CNNs, on processed or unprocessed data for any of a variety of functions, including, for example and without limitation: a CNN for object identification and detection using data from camera sensors; a CNN for distance estimation using data from camera sensors; a CNN for emergency vehicle detection and identification and detection using data from microphones; a CNN for facial recognition and vehicle owner identification using data from camera sensors”) or an objection prediction (see at least Paragraph [0031]) based at least in part on the sensor data  and the map data (see at least  Paragraph [0037]: “The map data, in some examples, may include a screenshot or an image (or data representative thereof) that depicts a current lane of the vehicle, a destination lane of the vehicle, the vehicle itself, and/or a representation of the path for the vehicle to take through the lane change”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Di Cairano by combining wherein the machine-learned motion planning model comprises one or more first convolutional network layers that are configured to: generate one or more intermediate representations associated with at least one of an object detection or an objection prediction based at least in part on the sensor data and the map data as taught by Muller. One would be motivated to make this modification in order to improves the accuracy of the predicted trajectory, or trajectory points, in the far distance (see at least Paragraph [0097]).
Regarding claim 3, Di Cairano in view of Muller teaches the autonomous vehicle of claim 2. Muller further teaches wherein: the one or more intermediate representations include one or more bounding boxes associated with the object detection and one or more motion predictions associated with the object prediction (see at least Paragraph [0155]: “Therefore, only the most confident detections should be considered as triggers for AEB. The DLA may run a neural network for regressing the confidence value. The neural network may take as its input at least some subset of parameters, such as bounding box dimensions, ground plane estimate obtained (e.g. from another subsystem), inertial measurement unit (IMU) sensor 666 output that correlates with the vehicle 138 orientation, distance, 3D location estimates of the object obtained from the neural network and/or other sensors (e.g., LIDAR sensor(s) 664 or RADAR sensor(s) 660), among others”).
Regarding claim 10, Di Cairano in view of Muller teaches the autonomous vehicle of claim 1. Di Cairano in view of Muller further teaches wherein the machine-learned motion planning model is configured to apply a dynamical model to generate the plurality of potential trajectories (see at least Paragraph [0106]: “Block B514 may be executed using the method S00C of FIG. SC. For example, the method S00C, at block B514A, includes generating a trajectory for the vehicle using a subset of the trajectory training data corresponding to a path of the vehicle. For example, a subset of the trajectory training data that corresponds to a path of the vehicle through the portion of the physical environment represented in the respective sensor data representation may be used to generate a trajectory, or trajectory points”) according to at least one of a speed constraint, an acceleration constraint, or a turning angle constraint (see at least Paragraph [0066]: “The trajectory data 112 may be representative of a recommended trajectory 142. However, in some examples, the output 110 may include control data for following the recommended trajectory 142 (e.g., for controlling the vehicle 138 according to the recommended trajectory 142, such as steering angle, acceleration, deceleration, etc.). The trajectory data 112 may include, in some examples, a trajectory point(s) 140 (e.g., as represented by 2D or 3D coordinates in world space, and/or 2D coordinates in image space) along the recommended vehicle trajectory 142. In some examples, only a single trajectory point 140 (e.g., the next trajectory point for the vehicle 138 in the sequence of discretized trajectory steps) may be output by the machine learning model(s) 108A”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Di Cairano in view of Muller by combining by wherein the machine- learned motion planning model is configured to apply a dynamical model to generate the plurality of potential trajectories according to at least one of a speed constraint, an acceleration constraint, or a turning angle constraint as taught by Muller. One would be motivated to make this modification in order to improves the accuracy of the predicted trajectory, or trajectory points, in the far distance (see at least Paragraph [0097]).
Regarding claim 11, Di Cairano in view of Muller teaches the autonomous vehicle of claim 2. Di Cairano in view of Muller further teaches wherein the output of the machine-learned motion planning model is a first output (see at least Paragraph [0090]: “Output(s) 408 may include trajectory data 410, vehicle orientation 412, and/or vehicle state 414, which may be similar to the trajectory data 112, the vehicle orientation 114, and/or the vehicle state 116, respectively, but may correspond to the outputs of the machine learning model(s) 108 during training”), the operations further comprising: 
	receiving the one or more intermediate representations as a second output of the machine-learned motion planning model (see at least Paragraph [0036]: “the inputs 102 may include other data types, such as map data. The map data may be used by the machine learning model(s) 108 to generate the outputs 110, such as the vehicle state 116 and/or the trajectory 112. For example, the map data may include low resolution map data (e.g., screenshots of a 2D map application with or without guidance). This low-resolution map data may include a basic geometry of the road and/or intersections, such as without additional information such as lane markings, number of lanes, locations of sidewalks, street lights, stop signs, etc.”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Di Cairano in view of Muller by combining wherein the output of the machine-learned motion planning model is a first output, the operations further comprising: receiving the one or more intermediate representations as a second output of the machine- learned motion planning model as taught by Muller. One would be motivated to make this modification in order to improves the accuracy of the predicted trajectory, or trajectory points, in the far distance (see at least Paragraph [0097]).
Regarding claim 17, recites analogous limitations that are present in claim 2, therefore claim 17 would be rejected for the same reasons above.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Di Cairano in view of Muller, and in view of Kennedy et al., hereinafter, referred to as “Kennedy”  (US 2019/0050000; previously recorded).
Regarding claim 4, Di Cairano in view of Muller teaches the autonomous vehicle of claim 3. Di Cairano does not explicitly discloses wherein the machine-learned motion planning model comprises one or more second convolutional network layers that are configured to: generate the cost volume based at least in part on the sensor data and the map data.
	However, in the same field of endeavor, Muller teaches 
	 wherein the machine-learned motion planning model comprises one or more second convolutional network layers (see at least Paragraph [0071]: “The CNN 108B may include one or more fully connected layers 150. The fully connected layer(s) 150 may receive the output of the convolutional stream(s) 148, or there may be one or more layers between the output of the convolutional stream(s) 148 and the fully connected layer(s) 150, depending on the embodiment. The fully connected layer(s) 150 may also be referred to herein as the output layer(s) of the CNN 108B, and generate the outputs 110”; and [0141]: “The accelerator(s) 614 (e.g., the hardware acceleration cluster) may include a deep learning accelerator(s) (DLA). The DLA(s) may include one or more Tensor processing units (TPUs) that may be configured to provide an additional ten trillion operations per second for deep learning applications and inferencing. The TPUs may be accelerators configured to, and optimized for, performing image processing functions (e.g., for CNNs, RCNNs, etc.)”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Di Cairano in view of Muller by combining wherein the machine-learned motion planning model comprises one or more second convolutional network layers as taught by Muller. One would be motivated to make this modification in order to improves the accuracy of the predicted trajectory, or trajectory points, in the far distance (see at least Paragraph [0097]).
	Muller does not explicitly teaches that are configured to: 
	generate the cost volume based at least in part on the sensor data and the map data.
	However, in the same field of endeavor, Kennedy teaches
	 generate the cost volume based at least in part on the sensor data (see at least Paragraph [0060]: “The costs values associated with the regions 1064a - b and 1066a - b may be factored into a motion planning process by an autonomous navigation system along with one or more other motion planning objectives. In other words, the image space motion planning objective to avoid contact or overlap between the identified region 1064a-b and the projection 1068a-b may only represent one objective that is then factored against other motion planning objectives, such as tracking an object in the physical environment, avoiding obstacles (e.g., detected by other means such as proximity sensors )”) and the map data (see at least Paragraph [0048]: “The cost value assigned to an identified region may be indicative of a level of risk associated with travel through a 3D portion of the physical environment corresponding to the identified region of the received image . In some embodiments, a “region” map (e.g., region map 506 or 706) may also be referred to herein as a "cost function” map. For example, the regions 508 and 708 of cost function maps 506 and 706 ( respectively ) would be associated with a high cost while the regions 510 and 710 would be associated with a low cost”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination Di Cairano in view of Muller by combining generate the cost volume based at least in part on the sensor data and the map data as taught by Kennedy. One would be motivated to make this modification in order to convey that estimates can then be used to generate 3D models of the physical environment through which a 3D trajectory (i.e., path of motion) can be planned that satisfies certain objectives while avoiding obstacles (see at least Paragraph [0022]).
Regarding claim 5, the combination of Di Cairano, Muller and Kennedy teaches the autonomous vehicle of claim 4. Di Cairano does not explicitly disclose wherein: the one or more first convolutional network layers are optimized based on an output of the one or more second convolutional network layers.  
	However, in the same field of endeavor Muller further teaches wherein: 
	one or more first convolutional network layers are optimized based on an output of the one or more second convolutional network layers (see at least Paragraph: [0071] “The CNN 108B may include one or more fully connected layers 150. The fully connected layer(s) 150 may receive the output of the convolutional stream(s) 148, or there may be one or more layers between the output of the convolutional stream(s) 148 and the fully connected layer(s) 150, depending on the embodiment. The fully connected layer(s) 150 may also be referred to herein as the output layer(s) of the CNN 108B, and generate the outputs 110”; and Paragraph [0141]: “The accelerator(s) 614 (e.g., the hardware acceleration cluster) may include a deep learning accelerator(s) (DLA). The DLA(s) may include one or more Tensor processing units (TPUs) that may be configured to provide an additional ten trillion operations per second for deep learning applications and inferencing. The TPUs may be accelerators configured to, and optimized for, performing image processing functions (e.g., for CNNs, RCNNs, etc.)”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Di Cairano in view of Muller by combining one or more first convolutional network layers are optimized based on an output of the one or more second convolutional network layers as taught by Muller. One would be motivated to make this modification in order to improves the accuracy of the predicted trajectory, or trajectory points, in the far distance (see at least Paragraph [0097]). 
Regarding claim 6, the combination of Di Cairano, Muller and Kennedy teaches the autonomous vehicle of claim 5. Di Cairano in view of Muller, where Muller teaches further wherein: 
	the machine-learned motion planning model is trained based at least in part on multitask training with supervision for perception and motion planning (see at least Paragraph. [0202]: “in an autonomous vehicle 138, the vehicle 138 itself must, in the case of conflicting results, decide whether to heed the result from a primary computer or a secondary computer (e.g., a first controller 636 or a second controller 636). For example, in some embodiments, the ADAS system 638 may be a backup and/or secondary computer for providing perception information to a backup computer rationality module. The backup computer rationality monitor may run a redundant diverse software on hardware components to detect faults in perception and dynamic driving tasks. Outputs from the ADAS system 638 may be provided to a supervisory MCU. If outputs from the primary computer and the secondary computer conflict, the supervisory MCU must determine how to reconcile the conflict to ensure safe operation”).	
Regarding claim 7, the combination of Di Cairano, Muller and Kennedy teaches the autonomous vehicle of claim 6. Di Cairano in view of Muller, where Muller teaches further wherein: 
	the machine-learned motion planning model is trained using a total loss function that includes a perception loss component and a motion planning loss component (see at least Figure 4; Paragraphs [0091]: and [0096]-[0097]).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., hereinafter, referred to as "He" (US 10,713,794; previously recorded).
Regarding claim 8, the combination of Di Cairano, Muller and Kennedy teaches the autonomous vehicle of claim 7. Di Cairano in view of Muller, where Muller teaches further wherein the perception loss component includes: 
	a classification loss associated with distinguishing a vehicle from a background (see at least Paragraph [0097]: “In some examples, as described herein, distance based weighted loss may be added to the loss function 316, where the loss function 316 may increasingly penalize loss at farther distances from the bottom of the image or other data representation (or from the vehicle)”); and …
	The combination of Di Cairano, Muller, and Kennedy does not explicitly teach
	…a regression loss associated with generating object bounding boxes.
	However, the pertinent art reference, He teaches
	a regression loss (see at least column 23, lines 42-46, “The deep learning system 420 (e.g., the three convolutional neural network models 510, 530, and 540) may be trained by optimizing a cost/loss function that targets both tasks of generating an object proposal and predicting an object score simultaneously”; and column 25, lines 62-66, “the loss function for training the convolutional neural network may be sum of binary logistic regression losses, one for each location of the convolutional neural network and one for the object score”) associated with generating object bounding boxes (see at least column 29, lines 24-30, “The vision community has rapidly improved object detection and semantic segmentation results over a short period of time. In large part, these advances have been driven by powerful baseline systems, such as Fast/Faster R-CNN and Fully Convolutional Network (FCN) frameworks for object detection (e.g., detection of objects via bounding boxes without necessarily knowing their classes/types) and semantic segmentation (e.g., per-pixel classification without differentiating object instances), respectively”; and column 29, lines 9-21, “machine-learning models and various optimization techniques that enable computing systems to perform tasks related to computer vision. For example, according to particular embodiments, a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and/or segment the object instances from the image. As an example, using the trained model, a computing system may process an image's pixel information and detect an area (e.g., specified by a bounding box) in the image that contains an object instance, classify or label the object instance (e.g., a person, car, building, etc.), and/or identify particular pixels that correspond to the object instance”). ***Examiner notes when the deep learning system is trained for the convolutional neural network (CNN), the CNN are trained to optimize a cost/loss function to generate the object and predicting scores by the loss function (i.e. regression loss), and further optimized the CNN frameworks for object detection in which generates a bounding boxes (e.g., detection of objects via bounding boxes).	
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Di Cairano, Muller and Kennedy  by combining a regression loss associated with generating object bounding boxes as taught by He. One would be motivated to make this modification in order to further improve the accuracy of segmentation (see at least column 2, lines 10-12).
Regarding claim 9, the combination of Di Cairano, Muller, Kennedy  and He teaches the autonomous vehicle of claim 8. Di Cairano in view of Muller, where Muller teaches further wherein: 
	the motion planning loss component is generated based at least in part on one or more human-driven trajectories (see at least Para. [0091], “Trajectory training data 418 may be used as ground truth data for training the machine learning model(s) 108 using one or more loss functions 416-to generate the output(s) 408. The trajectory training data 418 may be generated by one or more sensors of one or more vehicles that generate the training image data 404 and/or the training sensor data 406 as the vehicle(s) is controlled through the environment. In some embodiments, the vehicle(s) may be controlled through the physical environment by a human driver(s), such that the path represented by the trajectory training data 418 is representative of the path(s) that the human driver(s) have taken. For example, the trajectory training data 418 may include trajectory data generated during an exclusively, or almost exclusively, human-piloted portion of a path taken by a vehicle. In some examples, the human-piloted portion of the path may be from a remotely located human pilot, such as a human piloting a vehicle from a remote simulator”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663